Citation Nr: 9912682	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to assignment of a higher evaluation for 
mixed headaches with migraine features, currently evaluated 
as 50 percent disabling.

2.  Entitlement to assignment of a higher evaluation of a 
right knee sprain with metallic foreign body found on X-ray, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for status post 
arthroscopy, right ankle, for interior impingement, evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In a May 1996 rating, the RO continued a 10 
percent evaluation for service-connected right ankle 
disability.  By rating decision in August 1997, the RO, in 
pertinent part, established service connection for tension 
headaches, evaluated as 10 percent disabling from September 
30, 1996, and for a right knee sprain with metallic foreign 
body found on X-ray, evaluated as 10 percent disabling from 
March 27, 1996.  The veteran initiated and completed appeals 
as to these issues.  

Thereafter, by a rating action of December 1997, the tension 
headache disability was increased to 30 percent disabling, 
effective from March 12, 1997.  By a rating action of July 
1998, the disability was recharacterized as mixed headaches 
with migraine features, and the evaluation was further 
increased to 50 percent disabling, effective from September 
15, 1997.  

The veteran initially requested a hearing before the Board.  
He later requested an RO hearing b in lieu of the hearing 
before the Board, and such hearing was held in June 1998.



REMAND

Headaches.

In the July 1998 rating decision which increased the 
disability rating for the veteran's mixed headaches with 
migraine features to 50 percent, the RO stated that such 
action constituted a full grant of the benefit sought as to 
that issue.  The Board is unable to agree.  

It should be noted that the headache appeal originated from 
the August 1997 rating decision which established service 
connection and assigned a 10 percent rating from September 
30, 1996.  A subsequent rating decision in December 1997 
increased the rating to 30 percent, effective from March 12, 
1997.  Finally, the July 1998 rating decision assigned the 
current 50 percent evaluation, effective from September 15, 
1997.  However, since these rating actions leave open the 
possibility that a rating in excess of 10 percent was 
warranted prior to March 12, 1997, and that a rating decision 
in excess of 30 percent was warranted prior to September 15, 
1997.  The Board also notes that the fact that the current 50 
percent rating may be the highest schedular rating does not 
per se preclude application of 38 C.F.R. § 3.321 to arrive at 
an extraschedular rating (which the RO actually acknowledged 
in the July1998 rating decision).  

At any rate, the above actions did not in the Board's view 
constitute a full grant of the benefit sought as to the 
headache issue and, absent a proper withdrawal of that issue 
by the veteran, the issue remains in appellate status.  At 
this point, the Board observes that at the June 1998 personal 
hearing, the veteran's representative did use language to the 
effect that the veteran thought he met the requirements for a 
50 percent rating for headaches.  In view of the need for 
further action, clarification as to the veteran's wishes 
should be requested. 


Right Ankle and Knee.

With regard to the right ankle and right knees issues, the 
claims file includes various medical reports documenting such 
disorders.  However, at the June 1998 personal hearing, the 
veteran appears to paint a picture of greatly increased 
impairment.  He reported swelling and tenderness of the right 
knee which was very severe, three times a week and that he 
was required to wear a brace.  He also reported that the knee 
gave out on him on an average of three times per week.  He 
additionally reported that his ankle produced constant pain 
and swelling, as well as instability, and difficulty in 
ambulating.  He also reported that he even needed to get help 
when climbing the stairs.  The veteran's representative at 
the hearing presented argument to the effect that the medical 
evidence of record was stale in that it did not reflect the 
claimed increase in severity, and the representative also 
requested another examination. 

While noting there is a great number of medical reports of 
record, it does appear that most if not all of such evidence 
pertains to the period of time prior to June 1998 and thus 
may not reflect the increased level of impairment claimed by 
the veteran.  When a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old for adequate evaluation of the current condition, 
the statutory duty to assist the veteran includes providing a 
new examination.  Gregory v. Brown, 8 Vet.App. 563 (1996); 
Weggenmann v. Brown, 5 Vet.App. 281 (1993).  

The Board also notes that when assigning a disability 
evaluation, the effects of the disability upon ordinary use, 
and the functional impairment due to pain, weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups, must be considered.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 


For the reasons set forth above, the case is hereby REMANDED 
to the following actions:

1.  The veteran and his representative 
should be contacted and informed that the 
various rating actions have not resulted 
in a full grant of the benefit sought as 
to the headaches issue.  The veteran and 
his representative should be requested to 
clarify whether the veteran wishes to 
withdraw his appeal on the headaches 
issue.

2.  Any VA medical records documenting 
ongoing treatment for any of the 
disabilities which remain in appellate 
status should be obtained and made of 
record. 

3.  The veteran should be afforded a VA 
medical examination by a VA physician to 
ascertain the current nature and extent 
of his right knee and right ankle 
disabilities.  The claims folder must be 
made available to the examiner for review 
in connection with the examination, and 
all indicated studies, to include range 
of motion and X-rays, should be 
accomplished.  

Further, the examiner should specifically 
comment on whether there is any 
additional functional loss due to 
weakened movement, fatigability with use, 
incoordination, painful motion, pain with 
use.  If possible, such additional 
impairment should be reported in terms of 
additional limitation of motion.  If the 
veteran describes flare-ups of pain, the 
examiner should offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  A complete 
rationale for all opinions expressed 
would be helpful and should be requested 
of the examiner. 

4.  After completion of the above, the RO 
should review the expanded record and 
consider all issues remaining in 
appellate status.  The veteran and his 
representative should be furnished with 
an appropriate supplement statement of 
the case addressing each issue remaining 
in appellate status.  After affording the 
veteran and his representative an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
ensure due process of law.  In taking this action the Board 
implies no conclusions, either factual or legal, as to the 
ultimate determinations to be made.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


